Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Application filed 02/12/2019 has been entered and fully considered. 
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17 are pending, and fully considered.


Allowable Subject Matter
Claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16,17 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claims 1 and 7, the most related prior art is US 20150343388 (herein known as HESTER).  

With regard to claims 1 and 7, HESTER teaches a device for separation of water-hydrocarbon mixtures comprising:, especially at example 1, para 88
H2O-selective membrane sheets 75a,75b, especially at fig 7, example 1, para 83,88
ii) feed channels 72a,72c having a hydraulic diameter (considering depicted as essentially a square) "1500 um" 1.5mm hydraulic diameter, within the claimed range; and considering that in example 1 numerous sufficient pressure drops, such as .32psi/ft=2.2kPa/ft, and considering that the width is well 
iii) a backing structure 72b,72d for supporting the back side of the membrane sheet and providing permeate channels having a hydraulic diameter (considering depicted as essentially a square) "1500 um" 1.5mm hydraulic diameter; and considering that in example 1 numerous sufficient pressure drops, such as .32psi/ft=2.2kPa/ft, and considering that the width is well under a foot, the pressure drop for the overall device is well within the claimed range, thus it is required that the pressure drop over each of the components be below within the claimed range, since the overall pressure drop is taken as the sum of the pressure drops of each part, especially at fig 7, example 1, para 65,83,88
HESTER fails to teach the claim as a whole, and most notably the portion(s): “i) H2O-selective membrane sheets having a thickness less than 1mm, H2O permeance greater than 1x10-6 mol/(m2-Pa-s) and H2O/hydrocarbon separation factor greater than 2.”


Regarding instant claims 2,3,4,5,6,8,9,10,11,12,13,14,15,16,17, the claims are allowable as being dependent on allowable independent claims.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
For instant claims 1,2,4, "at least one of the membrane sheets" 
For instant claim 4, "at least one of the membrane sheet thicknesses" 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776